Exhibit 10.24

 

AMENDMENT TO AGREEMENT

 

This Amendment is being issued to incorporate the following changes to the
Pandel Agreement between Altana Inc. and CollaGenex Pharmaceuticals, Inc.

Effective Immediately:

1.             The following prices apply to all order placed after 6/1/03,
these prices are valid through 12/31/04:

·      2 gram sample               $11.06 per box of 36
·      15 gram tube                 $1.00 per tube
·      45 gram tube                 $2.12 per tube
·      80 gram tube                 $3.50 per tube

2.                                       In any given year, Altana will provide
one (1) sample order no charge when CollaGenex places and receives a minimum of
three (3) sample orders of 14,900 boxes of 36.

3.                                       CollaGenex will change the definition
of net sales to be no more than 6% discount from gross sales, the same formula
as the master contract between Altana and Taisho.

4.                                       Altana cannot be charged for returned
product for lots beyond a January 2004 expiration date. It is understood that
returned goods with expirations previous to January 2004 are Altana’s
responsibility and deductions can be made from the Quarterly Royalty payment
thru 6/1/05.

5.                                       CollaGenex will assume responsibility
for all returned goods effective with and including lot J442.

All other terms and conditions of the Agreement remain the same.

CollaGenex Pharmaceuticals, Inc.                                           
Altana Inc.

 

 

 

/s/ Jeff Day

 

 

/s/ Kevin Sheil



 

Jeff Day

 

 

Kevin Sheil

 

 

Vice President, Dermatology

 

 

Sr. Vice President Strategic Planning

 

 

 

 

 

 

 

 

9/30/03

 

 

10/06/03

 

 

Date

 

 

Date

 


--------------------------------------------------------------------------------


SECOND AMENDMENT TO AGREEMENT

between

ALTANA INC.

and

COLLAGENEX PHARMACEUTICALS, INC.

This Second Amendment (this “Amendment”) to Agreement (as defined below) is made
and entered into as of November 17, 2006, by and between Altana, Inc., a New
York corporation (“Altana”), with its principal place of business located at 60
Baylis Road, Melville, New York 11747 and CollaGenex Pharmaceuticals, Inc., a
Delaware corporation (“CollaGenex”), with its principal place of business
located at 41 University Drive, Newtown, Pennsylvania 18940.  Altana and
CollaGenex are sometimes referred to collectively herein as the “Parties”.

PRELIMINARY STATEMENTS

WHEREAS, the Parties entered into that certain Agreement dated May 24, 2002,
pursuant to which Altana licensed to CollaGenex particular rights related to
Pandel®;

WHEREAS, the Parties amended the foregoing agreement on October 6, 2003 in order
to revise provisions of the Agreement (collectively, and as amended,
supplemented, restated or otherwise modified from time to time, the
“Agreement”); and

WHEREAS, the Parties desire to further modify the Agreement to redefine Altana’s
right to terminate the Agreement as provided for below.

NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which the Parties acknowledge, the
Parties hereby agree as follows:

1.             Definitions.  All capitalized terms used but not otherwise
defined herein shall have the meaning set forth in the Agreement.

2.             Section 4.03.  Section 4.03 shall be deleted in its entirety and
replaced by the following new Section 4.03:

“Section 4.03.  Termination by Altana.

Altana may terminate this Agreement by notice to CollaGenex, upon any of the
following conditions:


--------------------------------------------------------------------------------


(a)           if CollaGenex shall fail to make any payments to Altana on the
date on which such payments are due hereunder and such failure continues for
more than thirty (30) business days after notice;

(b)           if CollaGenex shall fail to deliver to Altana a Royalty Statement
by the Royalty Payment Date and shall fail to cure such default within thirty
(30) days after notice from Altana with respect thereto;

(c)           if CollaGenex shall commit any willful or material breach of the
provisions of this Agreement;

(d)           if CollaGenex shall cease to offer the Product for distribution to
its customers, except as may be for herein;

(e)           at any time, without cause, upon nine (9) months prior written
notice to CollaGenex, provided that Altana shall not provide any such notice
prior to February 1, 2007;

provided however, that with respect to Sections 4.03(c) and (d), Altana has
first given CollaGenex notice specifying the details of the breach, and
CollaGenex has not cured such breach within ninety (90) days of the receipt of
notice of such breach.”

3.             Effective Date of this Amendment.  This Amendment shall take
effect as of the last date on the signature page hereof.

4.             Effect of this Amendment.  Except as provided for in this
Amendment, all other terms of the Agreement shall remain in full force and
effect and be unaffected by this Amendment.

5.             Facsimile and Counterparts.  This Amendment may be executed by
the Parties by facsimile and in one or more counterparts, each of which shall be
deemed an original and all of which, taken together, shall constitute one and
the same instrument.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the Parties has caused this Second Amendment to
Agreement to be executed by its duly authorized representative as of the day and
year first above written.

 

COLLAGENEX
PHARMACEUTICALS, INC.

 

 

 

ALTANA, INC.

 

 

.

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew Powell

 

 

By:

 

/s/ Dave Klaum

11/17/06

 

 

 

Name:

Andrew Powell

 

 

Name:

 

Dave Klaum

 

 

 

Title:

Secretary

 

 

Title:

 

Senior Vice President

 

 

11/21/06

 

 

 

 

Commercial Business Operations

 

 


--------------------------------------------------------------------------------